 



THIRD AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

     This Third Amendment (this “Amendment”) is dated as of May 5, 2005 and
amends that certain Amended and Restated Loan and Security Agreement dated as of
April 9, 2004 (as amended, modified, supplemented, renewed or restated from time
to time, the “Loan Agreement”) by and among PREMIUM STANDARD FARMS, INC., a
Delaware corporation (“Premium”), PREMIUM STANDARD FARMS OF NORTH CAROLINA,
INC., a Delaware corporation, and a wholly-owned subsidiary of Premium
(“PSF-NC”), LUNDY INTERNATIONAL, INC., a North Carolina corporation and a wholly
owned subsidiary of PSF-NC (“Lundy International”), and LPC TRANSPORT, INC., a
Delaware corporation and a wholly-owned subsidiary of Premium (“LPC”, and
collectively with Premium, PSF-NC, and Lundy International, “Borrower”, or if
the context so requires, any of them), the financial institutions party thereto
on the date hereof (collectively the “Lenders” and individually a “Lender”) and
U.S. BANK NATIONAL ASSOCIATION, a national banking association (“U.S. Bank”), as
a Lender and in its capacity as Agent for the Lenders (in such capacity, the
“Agent”).

RECITALS

     Capitalized terms used and not defined in this Amendment shall have the
meanings given to such terms in the Loan Agreement, as amended by this
Amendment. Borrower has requested that the Line of Credit Loan Commitments be
increased from $200,000,000 to $220,000,000 for six months and Farm Credit
Services of Missouri, PCA and Farm Credit Services of America, FLCA have each
agreed to increase their respective Line of Credit Loan Commitments from
$28,750,000 to $38,750,000 for six months to cover this requested increase.
Correspondingly Borrower requires a temporary amendment of its covenant
regarding Working Capital. In accordance with Sections 10.31 (a), (b) and (c) of
the Loan Agreement, this Amendment will be effective by execution and delivery
by Borrower, Farm Credit Services of Missouri, PCA, Farm Credit Services of
America, FLCA and U.S. Bank as a Lender and as the Agent. The new Notes and
other Financing Agreements required by the Agent are as set forth herein.

     NOW THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in the Loan Agreement and this Amendment, and of any loans
or extensions of credit or other financial accommodations heretofore, now or
hereafter made to or for the benefit of Borrower by the Agent and the Lenders,
Borrower, Farm Credit Services of Missouri, PCA, Farm Credit Services of
America, FLCA and U.S. Bank, as a Lender and as the Agent, agree as follows:

     1.      Amended Defined Term. Section 1.1 of the Loan Agreement,
Definitions, shall be amended to amend the following definition, which shall
read in full as follows:

       “Line of Credit Loan Commitment” shall mean as to any Lender (i) from
May 4, 2005 through November 4, 2005, such Lender’s Pro Rata Percentage of
$220,000,000, and (ii) after November 4, 2005, such Lender’s Pro Rata

 



--------------------------------------------------------------------------------



 



Percentage of $175,000,000, in each case as set forth opposite such Lender’s
name under the heading “Loan Commitments” on Schedule A-3, subject to Assignment
and Acceptance in accordance with Section 10.23, as such amount may be reduced
or terminated from time to time pursuant to Sections 2.3(c), 2.8 or 9.1, and as
such amount may be increased from time to time pursuant to Section 10.31(b); and
"Line of Credit Loan Commitments” shall mean collectively, the Line of Credit
Loan Commitments for all the Lenders.

     2.      Amended Working Capital Covenant. Subsection (b) of Section 7.6 of
the Loan Agreement, Financial Covenants and Ratios, shall be amended to read in
full as follows:

       (b)      As of the end of each fiscal quarter of Borrower through
September 30, 2005, a minimum Working Capital of not less than $20,000,000; and
as of the end of each fiscal quarter of Borrower thereafter a minimum Working
Capital of not less than $75,000,000

     3.      General Representations and Warranties. To induce Farm Credit
Services of Missouri, PCA, Farm Credit Services of America, FLCA and U.S. Bank,
as a Lender and as the Agent, to enter into this Amendment, the Borrower
represents and warrants to the Agent and the Lenders that (a) the factual
information taken as a whole in the materials furnished by or on behalf of the
Borrower to the Agent or any Lender for purposes of or in connection with this
Amendment, does not contain any untrue statement of a material fact or omit to
state any material fact necessary to keep the statements contained therein from
being misleading as of the date of this Amendment, and (b) except as described
in this Amendment, a previous amendment of the Loan Agreement or as previously
disclosed in writing to the Agent by the submission of a Compliance Certificate
or otherwise, each and every representation and warranty set forth in the Loan
Agreement is true and correct as of the date hereof, and shall be deemed remade
by the Borrower as of the date hereof.

     4.      Conditions; Documentation. This Amendment shall be effective upon
the execution and/or delivery to the Agent by the Borrower of the following:
(i) this Amendment; (ii) a Second Supplement to the Agent’s Letter; (iii) a Note
payable to Farm Credit Services of Missouri, PCA in the face amount of
$38,750,000; and (iv) a Note payable to Farm Credit Services of America, FLCA in
the face amount of $38,750,000.

     5.      Incorporation of Loan Agreement. The parties agree that this
Amendment shall be an integral part of the Loan Agreement, that all of the terms
set forth therein are incorporated in this Amendment by reference, and that all
terms of this Amendment are incorporated therein as of the date of this
Amendment. All of the terms and conditions of the Loan Agreement, which are not
modified in this Amendment, shall remain in full force and effect. To the extent
the terms of this Amendment conflict with the terms of the Loan Agreement, the
terms of this Amendment shall control.

     6.      Counterparts & Facsimile. This document may be executed in several

Page 2 of 6



--------------------------------------------------------------------------------



 



counterparts, each of which shall be construed together as one original.
Facsimile signatures on this document shall be considered as original
signatures.

Page 3 of 6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and
year first above written.

                      PREMIUM STANDARD FARMS, INC., a Delaware corporation      
    ATTEST:                  
By:
  /s/ Dennis Rippe   By:   /s/ Stephen A. Lightstone

           
Its:
  Vice President/Controller   Its:   Executive Vice President

                              LUNDY INTERNATIONAL, INC., a North Carolina
corporation           ATTEST:                  
By:
  /s/ Dennis Rippe   By:   /s/ Stephen A. Lightstone

           
Its:
  Vice President/Controller   Its:   Executive Vice President

                              PREMIUM STANDARD FARMS OF NORTH CAROLINA, INC., a
Delaware corporation           ATTEST:                  
By:
  /s/ Dennis Rippe   By:   /s/ Stephen A. Lightstone

           
Its:
  Vice President/Controller   Its:   Executive Vice President

                              LPC TRANSPORT, INC., a Delaware corporation      
    ATTEST:                  
By:
  /s/ Dennis Rippe   By:   /s/ Stephen A. Lightstone

           
Its:
  Vice President/Controller   Its:   Executive Vice President

                              U.S. BANK NATIONAL ASSOCIATION, as Agent and as a
Lender
950 17th Street, Suite 350
Denver, Colorado 80202          

      By:   /s/ Alan V. Schuler

           

      Its:   Senior Vice President

                      {Signature Page to Third Amendment to Amended and Restated
Loan and Security Agreement Dated as of May 5, 2005}

Page 4 of 6



--------------------------------------------------------------------------------



 



                      FARM CREDIT SERVICES OF MISSOURI, PCA
 
           

      By:   /s/ Terry Eidson

           

      Its:   Senior Vice President

           
 
                    FARM CREDIT SERVICES OF AMERICA, FLCA
 
           

      By:   /s/ Kent E. Bang

           

      Its:   Vice President

           

{Signature Page to Third Amendment of Amended and Restated Loan and Security
Agreement Dated as of May 5, 2005}

Page 5 of 6



--------------------------------------------------------------------------------



 



Schedule A-2 to
Loan and Security Agreement

Lenders’ Commitments

Line of Credit Loan Commitments

From May 5, 2005 through November 4, 2005:

                  Name of Lender   Pro Rata Percentage   Maximum $
U.S. Bank National Association
    31.818181818 %   $ 70,000,000  
Farm Credit Services of Missouri, PCA
    17.613636364 %   $ 38,750,000  
Farm Credit Services of America, FLCA
    17.613636364 %   $ 38,750,000  
Harris Trust and Savings Bank
    13.068181818 %   $ 28,750,000  
Rabobank International
    13.068181818 %   $ 28,750,000  
First National Bank of Omaha
    6.818181818 %   $ 15,000,000        
TOTAL:
    100 %   $ 220,000,000  

After November 4, 2005:

                  Name of Lender   Pro Rata Percentage   Maximum $
U.S. Bank National Association
    25.714285713 %   $ 45,000,000  
Farm Credit Services of Missouri, PCA
    16.428571429 %   $ 28,750,000  
Farm Credit Services of America, FLCA
    16.428571429 %   $ 28,750,000  
Harris Trust and Savings Bank
    16.428571429 %   $ 28,750,000  
Rabobank International
    16.428571429 %   $ 28,750,000  
First National Bank of Omaha
    8.571428571 %   $ 15,000,000        
TOTAL:
    100 %   $ 175,000,000  

Page 6 of 6